DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-16), and species 1 (figure 2)  in the reply filed on 04/22/21 is acknowledged.  The traversal is on the ground(s) that the preambles of the inventions are the same, have the same scope, and same function. Applicant then admits that there are several “variations” in the application. Applicant argues further that the inventions are classified in the same area, and neither include details or designs of prosthetic legs. 
The Examiner respectfully notes that while arguments provided by Applicant were not persuasive, after further review of the application, the restriction requirement is withdrawn. However, the species election is maintained, since these are two distinct embodiments (e.g. the variations in the invention Applicant agreed existed).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 13-14, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/21.
Claim Objections
Claims 1-2, 11, 17-18 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “apparatus for providing electrical energy to a battery and vacuum pump in a prosthetic leg having a flexible element that produces impulse forces during ambulation” because it is missing “an” at the beginning, and also because it is a large sentence which doesn’t make it clear whether the apparatus is “for providing electrical energy to a battery”, the apparatus additionally comprising a vacuum pump, or whether the vacuum pump is an additional element (including the battery) which receives the electrical energy from the claimed apparatus. Further, there is ambiguity regarding what has the flexible element producing impulse forces (the apparatus, the battery, the vacuum pump, or the leg).  
The claim is further objected to for claiming “said link receiving impulse forces produced by said flexible element and limiting said forces” as this is a run-on sentence, and appears to be missing some words. For the purposes of examination the Examiner understands this phrase as meaning “said link is capable of receiving impulse forces which are produced by said flexible element, and wherein said link is capable of limiting said forces”. The Examiner suggests providing clarifying punctuation and wording for grammatical appropriateness. 
Further the claim is objected to for claiming “at least one generator connected to and receiving limited impulse forces from said link” since it also appears to be missing connecting words for grammatical appropriateness. For example, “at least one generator which is connected to and capable of receiving limited impulse forces..” would be more clear. The phrase is further objected to however, for referring to “limited impulse forces” when it is unclear if this refers back to the “impulse forces” the link 
Further, the claim states “said at least one generator converting limited impulse forces received from said link into electrical energy” should be clarified by stating “wherein said at least one generator is capable of converting said limited impulse forces into electrical energy”, or something similar to correct for proper antecedent basis and provide proper grammar. 
Further, the phrase “said means for storing electrical energy rectifying electrical energy received from said at least one generator and storing rectified electrical energy in said energy storage capacitor” is a large run-on sentence. Correction and clarification of the meaning is required. 
The claim is objected to additionally for lacking appropriate punctuation and/or connecting words for the phrases “a voltage regulator electrically connected to said means for storing electrical energy” and “a battery charge control electrically connected to said voltage regulator and to said battery and vacuum pump”. 
Claim 2 is objected to for the phrase “said rotor rotating bidirectionally in response to impulse forces received from said link and generating electricity when rotating in either direction” since it has grammatical errors. Suggested form: “said rotor is capable of rotating bidirectionally in response to said received impulse forces, and wherein said rotor is capable of generating electricity when rotating in either direction”.
Claim 11 is objected to since it is a giant run-on sentence. The examiner suggests connecting words and/or semicolons to separate the claim appropriately.
Claim 17 is objected to for claiming “apparatus for providing electrical energy to a battery and vacuum pump in a prosthetic leg having a flexible element that produces impulse forces during ambulation” because it is missing “an” at the beginning, and also because it is a large sentence which doesn’t make it clear whether the apparatus is “for providing electrical energy to a battery”, the apparatus additionally comprising a vacuum pump, or whether the vacuum pump is an additional element (including the battery) which receives the electrical energy from the claimed apparatus. Further, there is ambiguity regarding what has the flexible element producing impulse forces (the apparatus, the battery, the vacuum pump, or the leg).  
Further, the claim is objected to for claiming “said means for linking receiving and responding to impulse forces produced by said flexible element during ambulation, limiting said impulse forces and causing the rotatable element of each of said first and second generators to rotate bidirectionally in response to applied flexible element force”. This should be rewritten for clarity and grammar: “said means for mechanically linking being capable of receiving and responding to said impulse forces, wherein said means for mechanically linking are further capable of limiting said impulse forces, and of causing the rotatable element of the first and second generators to rotate bidirectionally in response to the impulse forces”. 
The next phrase of the claim is likewise indefinite, and should be reworded for clarity similarly to: “means for storing electrical energy which are electrically connected to said first (and second?) generator, wherein said means for storing electrical energy has at least one energy storage capacitor which is responsive to said electrical energy produced by the first and second generators”. 
Claim 18 is objected to for being a run-on sentence missing connecting words and/or punctuation. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “means for storing electrical energy”, “rectifier circuit”, “active switching type”, broadcasting the status of the means for storing electrical energy, the generator’s rotor rotating bidirectionally in response to impulse forces received from the link and generating electricity when rotating in either direction, .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the apparatus comprises “at least one link” connected to the flexible element, when it is unclear what the “at least one link” is. The 
Further, the “at least one link” phrase is unclear since it isn’t clear to the Examiner whether it’s actually a part of the claimed “apparatus for providing electrical energy”, or whether it is a part of the (unclaimed) prosthetic leg, battery, vacuum pump, or flexible element. It appears from the preamble of the claim that this might actually be a part of the prosthetic leg as opposed to the apparatus to provide electrical energy. 
The claim is further unclear for claiming “means for storing electrical energy” when the specification is silent on what this might be, and doesn’t even mention the phrase. As the Examiner best understands, energy could possibly be stored in a battery or a capacitor, but the “battery” of the claim isn’t actually a part of the claimed invention (it is the item which the claimed apparatus is intending to provide energy to), and the claim has indicated that this “means for storing electrical energy” is connected to a generator with a capacitor (or alternatively, as the Examiner isn’t quite sure due to the wording of the claim, as including a capacitor). In either understanding, it still isn’t clear to the Examiner what the “means for storing electrical energy” is. 
Further, the phrase “said means for storing electrical energy rectifying electrical energy received from said at least one generator and storing rectified electrical energy in said energy storage capacitor” is indefinite. It is unclear what the meaning is, since it appears proper punctuation and/or connecting words are missing (see objection above), but this makes it indefinite since it is unclear whether the phrase “for storing electrical energy rectifying electrical energy received” is actually one thing (e.g. it is a means for storing received rectified electrical energy), or whether it is an attempt to claim that the rectifies energy which was received.  In this latter situation, it is unclear since, as the Examiner best understands the specification, there is a rectifier present (but not claimed herein), which rectifies the energy, and a capacitor which stores the energy. The claim however, claims that there is a means for storing energy distinct from a capacitor, and the means for storing energy is the thing that rectifies electrical energy, all of this taking place within the storage capacitor somehow (although the claim previously indicated that the means for storing energy (or possibly the generator) includes the capacitor). The meaning of this is impossible to determine.
 The claim is further unclear for claiming there is a “battery charge control”. It is unclear to the Examiner what this is, it isn’t a term known in the art (to the Examiner’s best understanding), and isn’t described in the specification or depicted in the drawings. It is further unclear whether this is an attempt to claim a physical structure (e.g. a controller) which maybe regulates battery charge, or whether this is possibly a program that has to do with battery charge, or whether this is a structure/program which has a different purpose (as there isn’t a clear purpose for it in the claim or specification).
Claim 2 is indefinite since it is unclear whether these referenced “impulse forces” are the same or different than the “impulse forces”, or “limited impulse forces” which were previously referenced in claim 1. 
Claim 5 is indefinite for claiming the apparatus further has “a first and second generator” when it is unclear how, if at all, this relates to the previously claimed “at least one generator”. If they are the same, the Examiner suggests amending the claim to indicate that “said at least one generator comprises a first generator and a second generator”. 

Claim 6 is indefinite for claiming the rectifier circuit is of “the active switching type”. First, there is improper antecedent basis for “the active switching type”. Second however, this isn’t a phrase that is known to the Examiner. The specification likewise doesn’t describe what an “active switching type of rectifier circuit” is. As the Examiner best understands, this will be interpreted as claiming that the rectifier is an “active rectifier”.
Claim 7 is indefinite for claiming the generator “delivers” power but it isn’t clear from the claim where/what the generator is delivering power to.
Claim 8 is indefinite for referring to “said force limiting link”. It is unclear what this is referring to. For the purposes of Examination the Examiner understands this to be referring back to “at least one link” but clarification is required. 
Claim 11 is indefinite for referring to an “RF” communication device. Acronyms should be spelled out in claims, followed by the acronym in parentheses.  The Examiner notes the term is used throughout the specification as well, without any clarification as to what the term “RF” stands for. For the purposes of examination the Examiner understands this to be a radiofrequency communication device.  
Further, the claim is unclear for claiming the RF communication device is “broadcasting RF signals representing the status of said battery and said means for storing electrical energy”, but first, there is improper antecedent basis for “the status”. 
Additionally, this is unclear since it isn’t clear where/what the RF communication device is broadcasting signals to. 
Claim 16 is indefinite for the same reasons as claim 11 (see above).
Claim 17 is indefinite for claiming the rotatable element rotates in response to “applied flexible element force”. It is unclear what this might be. It is possible, from reading the specification, that the generators are connectable to a flexible element of a foot, and that foot flexible element produces a force, that force being transmittable to the generators, but it isn’t clear from the claim. If this is what is meant, it appears there is essential subject matter missing from the claim. 
Further, the claim is unclear for referring to “said generator” when the claim has previously identified both a first and a second generator, making it unclear which of the two is being referred to within this phrase of the claim. The next phrase then refers to “said generators”, making it unclear whether the claim was actually supposed to reference both the first and second generator in the beginning. 
Further, the claim is unclear for referring to “means for storing electrical energy”, when it is unclear what this is, and for not being clear on the relationship between the “means for storing electrical energy” and the “at least one energy storage capacitor” (see the explanation in the similar rejection to claim 1 above for clarification and elaboration).  

Further, the claim is indefinite for referring to “a battery charge control” (see the explanation in the similar rejection to claim 1 above for clarification and elaboration). 
Claim 18 is indefinite for claiming “said means for rectifying delivered rectified electrical energy from said first and second electrical generators to said at least one energy storage capacitor” since it is unclear what this means, and it isn’t clear whether or not it is a complete thought. It is possible that clarification of grammar and punctuation might clear this up, but as worded it isn’t clear what this means.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for storing electrical energy” and “means for mechanically linking” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is nothing in the specification referencing any “means” at all. 
Therefore, claims 1 and 17, and all their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform at least one link…receiving impulse forces produced by the flexible element and limiting said forces” in claim 1, and “means for rectifying the electrical energy”  in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is understood to be a spring, and rectifier, respectively. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlean et al. (US 20080277943 A1) hereinafter known as Donlean in view of Kazerooni et al. (US 20070233279 A1) hereinafter known as Kazerooni.
Regarding claim 1 Donlean discloses an apparatus for providing electrical energy to a battery and vacuum pump in a prosthetic leg having a flexible element that produces impulse forces during ambulation (This is stated as an “intended use” of the claimed apparatus.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Donlean was considered capable of performing the cited intended use, since it includes an energy harvesting apparatus which converts mechanical energy into electrical energy (Abstract). This energy is capable of being applied towards a battery/vacuum pump/prosthetic leg with any components being a part thereof) comprising:
at least one link ([0027] mechanical coupling) capable of being connected to said flexible element which is capable of receiving impulse forces produced by the flexible element and limiting said forces (This is stated as a “functional limitation” of part of the claimed apparatus. The applicant is advised that, while the features of an apparatus may be recited either structurally or must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Donlean discloses (as detailed above) all the structural limitations required to perform the recited functional language of “receiving impulse forces produced by the flexible element and limiting said forces”, therefore was considered to anticipate the claimed apparatus.);
at least one generator ([0026]-[0027] generator) connected to and being capable of receiving limited impulse forces from said link (this statement is likewise a “functional limitation” of the generator, which the generator is understood capable of performing (see the explanation regarding “functional limitations” above. See also [0027]), said at least one generator being capable of converting limited impulse forces received from said link into electrical energy (this is stated as a “functional limitation” of the generator as well, which the generator is structurally capable of achieving (see explanation above regarding “functional limitations”). See also [0027]);
means for storing electrical energy electrically connected to the generator ([0090] electrical load) said means being capable of rectifying electrical energy received from the generator (this is stated as a “functional limitation” of the means for storing electrical energy, which the means is understood having sufficient structure to perform (see the “functional limitations”  and storing rectified electrical energy (this is likewise stated as a “functional limitation” of the means, which the means is understood capable of doing via its physical construction (see explanation regarding “functional limitations” above.); 
a voltage regulator electrically connected to the means for storing ([0140] power conditioning circuitry which reduces ripple voltage); and
a battery charge control electrically connected to the voltage regulator (as is best understood, the controller 108 is understood to be a battery charge control [0091] since it contributes to when the battery is charging), and capable of being electrically connected to a battery and vacuum pump (these are not part of the positively claimed invention of an “apparatus for providing electrical energy”),
but is silent with regards to the electrical energy storing means comprising a capacitor, so that energy is stored therein.
However, regarding claim 1 Kazerooni teaches the known incorporation of capacitors within energy harvesting circuits ([0027]). Donlean and Kazerooni are involved in the same field of endeavor, namely energy harvesting legs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Donlean by including a capacitor within the means for storing electrical energy such as is taught by Kazerooni since capacitors and batteries are both well-known energy storage devices for storing electrical charges. Further, in the context of storing converted electrical power, Kazerooni indicates they are obvious alternatives in the art.
claim 2 the Donlean Kazerooni Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Donlean further discloses the generator has a rotor ([0110] rotary magnetic brushless DC motors inherently include a rotor),
wherein said rotor is capable of rotating bidirectionally in response to impulse forces received from said link and is further capable of generating electricity when rotating in either direction (this is stated as a “functional limitation” of the rotor (see explanation in the rejection to claim 1 above regarding how “functional limitations” are interpreted and examined), and the rotor of Donlean is understood to be structurally capable of bidirectional rotation, since it is a DC motor.).
Regarding claim 17 Donlean discloses an apparatus for providing electrical energy to a battery and vacuum pump in a prosthetic leg having a flexible element that produces impulse forces during ambulation (this is stated as an “intended use” of the apparatus, which the apparatus is structurally understood capable of doing (see the explanation regarding “intended use” statements (as well as the relevant explanation) in the rejection to claim 1 above).) comprising:
a first electrical energy generator, which has a rotatable element ([0110] rotary magnetic brushless DC motors inherently include a rotor), capable of bidirectional rotation and is capable of producing electrical energy when the rotatable element rotates in response to applied flexible element force (this is stated as a “functional limitation” of the generators (see explanation in the 
means for mechanically linking the generator to the flexible element ([0027] mechanical coupling), the means for linking being capable of receiving and responding to impulse forces produced by the flexible element during ambulation, limiting impulse forces, and causing the rotatable element of the generator to rotate bidirectionally in response to the applied flexible element force (this is stated as a “functional limitation” of the means for linking, which the linking means is understood structurally to be capable of performing (see the explanation in the rejection to claim 1 above regarding “functional limitations”));
means for storing electrical energy ([0090] “electrical load”) which is electrically connected to said generator ([0027]) which is capable of responding to impulses of energy produced by the generator (this is stated as a “functional limitation” of the means for storing electrical energy (see the explanation in the rejection to claim 1 above regarding “functional limitations”), which the means is understood structurally to be able to perform); and 
a battery charge control (as is best understood, the controller 108 is understood to be a battery charge control [0091] since it contributes to when the battery is charging) electrically connected to the means for storing ([0090]-[0091]), and capable of being electrically connected to a battery and vacuum pump (these are not part of the positively claimed invention of an “apparatus for providing electrical energy”),
but is silent with regards to there being two generators,
capacitor.
However, regarding claim 17 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean to include multiple generators since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. As regards multiple generators being capable of producing asymmetrical electrical energy outputs, this is stated as a “functional limitation” of the two generators, which any two generators are understood to be capable of doing (see the explanation regarding “functional limitations” in the rejection to claim 1 above)).
Further, regarding claim 17 Kazerooni teaches the known incorporation of capacitors within energy harvesting circuits ([0027]). Donlean and Kazerooni are involved in the same field of endeavor, namely energy harvesting legs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the modified Donlean by including a capacitor within the means for storing electrical energy such as is taught by Kazerooni since capacitors and batteries are both well-known energy storage devices for storing electrical charges. Further, in the context of storing converted electrical power, Kazerooni indicates they are obvious alternatives in the art.

Claims 3-8, 10, 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlean and Kazerooni as is applied above, further in view of McLeary (US 20130046395 A1).
claim 3 the Donlean Kazerooni Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Donlean further discloses the generator is a DC generator ([0110]) but is silent with regards to it being coreless.
However, regarding claim 3 McLeary teaches wherein motors can be coreless ([0059] coreless DC micro-motor). Donlean and McLeary are involved in the same field of endeavor, namely motors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Kazerooni Combination so that the DC motor is coreless such as is taught by McLeary since both types of motors are well-known and well-understood in the art and they are considered obvious substitutes for one another.
Regarding claim 4 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 3 substantially as is claimed,
wherein Donlean further discloses a control processor ([0091] the controller 108 can include a processor) electrically connected to said voltage regulator and being in electronic communication with said means for storing electrical energy, battery charge control ([0091]), and capable of being in communication with a battery and vacuum pump (these are not part of the positively claimed invention of an “apparatus for providing electrical energy”).
Regarding claim 5 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,
connected to receive and respond to said electrical energy outputs of the generator (the circuit is understood to be connected in a manner which would enable receiving/responding to energy outputs from the generator);
but is silent with regards to there being both a first and second generator.
However, regarding claim 5 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Kazerooni McLeary Combination to include multiple generators since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. As regards multiple generators being capable of producing asymmetrical electrical energy outputs, this is stated as a “functional limitation” of the two generators, which any two generators are understood to be capable of doing (see the explanation regarding “functional limitations” in the rejection to claim 1 above)).
Regarding claim 6 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 5 substantially as is claimed,
wherein Donlean further discloses the rectifier circuit is of the active switching type (as is best understood, see [0111]).
Regarding claim 7 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,
but is silent with regards to the power delivered by the generator and the mechanical time constant. 
claim 7 the amount of Watts delivered by a generator and its mechanical time constant are both simple parameters of a generator, which are optimizeable by a person of ordinary skill in the art. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, any amount of power and any time constant that resulted in a working generator are understood to be obvious to the person of ordinary skill.
Regarding claim 8 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,
wherein Donlean further discloses said (force limiting) link includes a spring (as the Examiner best understands, this is not a part of the positively claimed “apparatus for providing electrical energy” that is claimed. Alternatively, Donlean indicates that any type of mechanical connection mechanism can be used ([0089]), which indicates that having a spring as a part of the link would have been obvious to one of ordinary skill in the art).
Regarding claim 10 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,
wherein Donlean further discloses said battery is capable of being charged and said vacuum pump is capable of being operated simultaneously using electrical energy provided directly from said means for storing electrical energy through said battery charge control (the vacuum pump and battery are not a part of the positively claimed “apparatus for providing electrical energy”).
claim 12 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,
wherein Donlean further discloses the prosthetic leg includes a foot portion having a heel and a forefoot and wherein said flexible element is in the heel (this is not a part of the positively claimed “apparatus for providing electrical energy”).
Regarding claim 15 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 12 substantially as is claimed,
wherein Donlean further discloses said control processor, means for storing energy, voltage regulator, and battery charge control comprise an electronic assembly, 
the electronic assembly being capable of being disposed within said foot portion of said apparatus (this is stated as an “intended use” of the electronic assembly (see explanation in the rejection to claim 1 above regarding “intended use” limitations), which the assembly is understood capable of doing).
Regarding claim 18 the Donlean Kazerooni the apparatus of claim 17 substantially as is claimed,
wherein Donlean further discloses the generator is a DC generator ([0110]),
wherein the apparatus includes means for rectifying the electrical energy produced by the generator ([0110] rectifier), 
the means for rectifying being capable of being delivered rectified electrical energy from said generators to the energy storage capacitor (this is stated as a “functional limitation” of the means for rectifying which the means is understood capable of structurally being capable of performing (see the rejection to claim 1 above regarding “functional limitations”)),
but is silent with regards to it being coreless.
However, regarding claim 18 McLeary teaches wherein motors can be coreless ([0059] coreless DC micro-motor). Donlean and McLeary are involved in the same field of endeavor, namely motors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Kazerooni Combination so that the DC motor is coreless such as is taught by McLeary since both types of motors are well-known and well-understood in the art and they are considered obvious substitutes for one another.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlean, Kazserooni, and McLeary as is applied above, further  in view of Zahedi et al. (US 6517585 B1) hereinafter known as Zahedi.
Regarding claim 11 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 4 substantially as is claimed,

However, regarding claim 11 Zahedi teaches an RF communication device (Column 8 lines 20-24) in electrical communication the control circuitry (Column 8 lines 25-33), which is capable of broadcasting RF signals representing the status of the battery and means for storing electrical energy (this is stated as a “functional limitation “of the RF communication device (see the explanation in the rejection to claim 1 regarding “functional limitations”). The RF communication device is understood to be structurally capable of broadcasting a variety of information, including the status of various components).  Donlean and Zahedi are involved in the same field of endeavor, namely lower limb prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Kazerooni McLeary Combination by including a communications device such as is taught by Zahedi since it allows a remote user to monitor and/or communicate with the leg intended to be used with the claimed apparatus, thus keeping a physician or prosthetist informed.
Regarding claim 16 the Donlean Kazerooni McLeary Combination teaches the apparatus of claim 15 substantially as is claimed,
but is silent with regards to there being an RF communication device disposed within the assembly.
However, regarding claim 16 see the rejection/explanation in the rejection to claim 11, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             09/01/21